Citation Nr: 1717350	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for bilateral tinnitus; and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1950 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  Service connection for bilateral tinnitus was denied in a July 2009 rating decision on the basis that there was no diagnosis of the condition.  The Veteran did not appeal this decision and it became final.  

2.  Evidence received since the July 2009 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for tinnitus.

3.  The Veteran has a current diagnosis of bilateral tinnitus which is at least as likely as not related to service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision that denied service connection for bilateral tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria for reopening the previously denied claim of service connection for bilateral tinnitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.           § 3.156 (2016).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection for bilateral tinnitus was denied in a July 2009 rating decision on the basis that there was no diagnosis of the condition.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b) (2016).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

A September 2013 VA examination report provides a diagnosis of tinnitus.  A December 2013 statement from a private physician, Dr. A.K., indicates that the Veteran's tinnitus is related to his bilateral hearing loss disability.  As this evidence was not of record at the time of the July 2009 denial, it is new.  As this evidence provides a diagnosis of tinnitus and addresses nexus, previously unestablished facts necessary to substantiate the claim, it is material.  The opinion from Dr. A.K. raises a reasonable possibility of substantiating his claim for service connection.  

For these reasons, reopening of the previously denied claim of entitlement to service connection for bilateral tinnitus is warranted.  Having reopened the claim, the Board will proceed to address the merits of the claim.  The Veteran is not prejudiced by this action as the Board is granting service connection.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

A September 2013 VA examination report provides a current diagnosis of tinnitus.  The Board acknowledges that there is some dispute as to whether the tinnitus only affects the Veteran's right ear, see September 2015 Audiology Note (the Veteran reported unilateral tinnitus AD), or whether it is present bilaterally, see, e.g., December 2013 Notice of Disagreement ("ringing in my ears") (emphasis added).  The Veteran is competent to diagnose this disorder as it is based on readily observable symptoms, see Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, resolving all doubt in favor of the Veteran, the Board finds that he does have a current diagnosis of bilateral tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his bilateral tinnitus is secondary to his service-connected bilateral hearing loss.  Specifically, he asserts that his hearing loss progressed and started causing ringing in his ears.  See, December 2013 Notice of Disagreement.

At a VA examination in September 2013, a VA examiner indicated she was unable to determine the etiology of the Veteran's tinnitus on the basis of the available information.  

In a December 2013 statement, the Veteran's private physician, Dr. A.K., indicated that he reviewed the Veteran's service medical records and concluded that the Veteran's tinnitus is related to his current diagnosis [bilateral hearing loss].  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-and-bases requirement on examiners); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  

The Board further notes that during a VA outpatient audiology assessment in September 2015, the Veteran was given a primary diagnosis of bilateral sensorineural hearing loss, with a secondary diagnosis of subjective tinnitus.

The evidence with respect to causal nexus is at least in relative equipoise.  The Board is persuaded by the medical evidence that the Veteran's bilateral tinnitus is at least as likely as not related to his service-connected bilateral hearing loss disability.  Resolving all doubt in the Veteran's favor, service connection for bilateral tinnitus is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.310. 


ORDER

The claim of entitlement to service connection for bilateral tinnitus is reopened; service connection for bilateral tinnitus is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


